Name: Commission Regulation (EEC) No 3621/89 of 1 December 1989 withdrawing certain milk products from the list of products subject to the supplementary trade mechanism
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 No L 351 /22 Official Journal of the European Communities 2. 12. 89 COMMISSION REGULATION (EEC) No 3621/89 of 1 December 1989 withdrawing certain milk products from the list of products subject to the supplementary trade mechanism THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 81 (3) thereof, Whereas the aim of the supplementary trade mechanism is to monitor the trend in trade in products between the Community as constituted at 31 December 1985 and Spain for a period determined in the Act ; whereas, however, Article 81 (3) (c) of the Act provides for the possibility of withdrawing certain milk products from the list of products subject to the STM from the fifth year following accession if the list no longer appears necessary having regard in particular to the level of imports of the products concerned and the structural situation of production and marketing ; whereas this is the case of the milk products listed in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the ad hoc Committee on the STM, HAS ADOPTED THIS REGULATION : Article 1 The milk products listed in the Annex hereto are hereby withdrawn from the list of products subject to the supple ­ mentary trade mechanism. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1989. For the Commission Ray MAC SHARRY Member of the Commission 2. 12. 89 Official Journal of the European Communities No L 351 /23 ANNEX CN code Description 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter :  In powder, granules or other solid forms, not containing added sugar or other sweetening matter : ex 040210 11 ex 0402 10 19 ex 0402 21  Intended for human consumption  In powder, granules or other solid forms, containing added sugar or other sweet ­ ening matter 0402 29 11 ex 0404 90 53 ex 0404 90 93  Special milk, for infants, in hermetically sealed containers of a net capacity of 500 g or less and of a fat content, by weight, exceeding 10 % but not exceeding 27 % 0406 90 13 Emmental ex 0406 90 15 Gruyere 0406 40 00 Blue-veined cheese 0406 90 61 Grana padano, Parmigtano reggiano